Case 1:19-cv-01271-JPH-DML Document 1 Filed 03/28/19 Page 1 of 4 PageID #: 1


                              UNITED DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  JEFFREY LAUX, and            )
  REGINA LAUX                  )
                               )
              Plaintiffs,      )
                               )                CASE NO.       1:19-cv-1271
        Vs.                    )
                               )
  WESTFIELD INS. COMPANY,      )
  WESTFIELD NATIONAL INS. CO., )
  and AMERICAN SELECT INS. CO. )


                                 NOTICE OF REMOVAL

           Defendants, Westfield Insurance Company, Westfield National Insurance

  Company, and American Select Insurance Company, by counsel, pursuant to 28 U.S.C. §

  1441(a) and 1446(b) states as follows:

           1.     On February 28, 2019, plaintiff Jeffrey Laux filed his Complaint for

  Damages in the following State Court action: Jeffrey Laux, plaintiff, vs Westfield

  Insurance Company and Westfield National Insurance Company, defendants, Cause No.

  49D02-1902-CT-008286, Marion County Superior Court 2 (“State Court Action”).

           2.     On March 1, 2019, the defendants were served by certified mail with the

  State Court Action Summons and Complaint.

           3.     Counsel for Westfield Insurance Company and Westfield National

  Insurance Company advised counsel for Plaintiff that the proper party defendant should

  be American Select Insurance Company.

           4.     On March 27, 2019, as a result of the information provided as to the proper

  Defendant, the plaintiffs Jeffrey Laux and Regina Laux filed an Amended Complaint for
Case 1:19-cv-01271-JPH-DML Document 1 Filed 03/28/19 Page 2 of 4 PageID #: 2


  damages in the State Court Action adding Regina Laux as a party plaintiff and further

  adding American Select Insurance Company as a party defendant.

          5.      Attached hereto as Exhibit 1 are true and correct copies of the following

  documents filed in the State Court Action

          (a)     Appearance by attorney Rob King for Plaintiff Jeffrey Laux;
          (b)     Plaintiffs' Jury Demand;
          (c)     Summons issued to Westfield Insurance;
          (d)     Summons issued to Westfield National Insurance Company;
          (e)     Complaint for Damages (attached Insurance Policy);
          (f)     Notice of Successful Service on Defendants Westfield Insurance
                  Company and Westfield National Insurance Company;
          (g)     Appearance of Rebecca J. Maas and Kimberly E. Howard for Defendants
                  Westfield Insurance Company and Westfield National Insurance
                  Company;
          (h)     Jury Request by Defendants; and
          (i)     Defendants’ Automatic Notice of Enlargement of Time to Answer
                  Complaint for Damages through April 30, 2019;
          (j)     Amended Complaint for Damages;
          (k)     Amended Appearance by Rob King and David Thompson for Plaintiffs;
          (l)     Summons issued to American Select Insurance Company;
          (m)     Appearance of Rebecca J. Maas and Kimberly E. Howard for Defendant
                  American Select Insurance Company.
          6.      There is complete diversity of citizenship between the parties:

          (a)     Plaintiffs are citizens of the State of Indiana who reside in Boone
                  County, Indiana; and

          (b)     Defendants Westfield Insurance Company, Westfield National Insurance
                  Company, and American Select Insurance Company are Ohio
                  corporations with the principal place of business and nerve center in
                  Westfield Center, Medina County, Ohio.

          6.      The amount of controversy, exclusive of interest and costs, exceeds the

  sum of Seventy Five Thousand Dollars ($75,000.00). Plaintiff Jeffrey Laux settled his

  bodily injury claim against the Tortfeasor for Fifty Thousand Dollars ($50,000.00) and

  now he and his wife Regina Laux seek:

          (a)     Underinsured Motorist Bodily Injury (“UIMBI”) coverage under his
                  insurance policy for UIMBI limits of liability of Five Hundred
                  Thousand Dollars ($500,000.00);
Case 1:19-cv-01271-JPH-DML Document 1 Filed 03/28/19 Page 3 of 4 PageID #: 3



             (b)   Compensatory and punitive damages for alleged bad faith; and
                   attorney fees.

      7. Subject matter jurisdiction is vested in this Court pursuant to 28 U.S.C. §

  1332(a).

      8. Venue lies in this Court pursuant to 28 U.S.C. § 1391(b).

      9. In accordance with 28 U.S.C. § 1446(d), the undersigned counsel for Defendants

  will promptly (a) file a file marked copy of this Notice of Removal with the Clerk of the

  Marion County Superior Court 2; and (b) serve all parties with a file marked copy of this

  Notice of Removal.

      WHEREFORE, Defendants, by counsel, pursuant to 28 U.S.C. § 1441(a), 28 U.S.C.

  § 1446(b), and 28 U.S.C. § 1332(a) removes the State Court Action from the Marion

  County Superior Court 2.

                                               Respectfully submitted,

                                               /s/ Rebecca J. Maas
                                               /s/ Kimberly E. Howard
                                               Rebecca J. Maas, #14090-49
                                               Kimberly E. Howard, #16075-49

  SMITH FISHER MAAS HOWARD & LLOYD,P.C.
  7209 N. Shadeland Avenue
  Indianapolis, Indiana 46250
  317/578-1900
                              CERTIFICATE OF SERVICE

  I hereby certify that a true copy of the foregoing has been served upon the following, by
  First Class, U.S. Mail, postage pre-paid, this 28th day of March, 2019.

  Robert D. King, Jr. #20963-49
  The Law Office of Robert D. King, Jr. PC
  22 E. Washington Street, #310
  Indianapolis, IN 46204
  rking@robertkinglaw.com
Case 1:19-cv-01271-JPH-DML Document 1 Filed 03/28/19 Page 4 of 4 PageID #: 4


  Clerk
  Marion County Superior Court 2
  W-122 City-County Building
  200 E. Washington St.
  Indianapolis, IN 46204-3381



                                      /s/ Rebecca J. Maas
                                      /s/ Kimberly E. Howard
                                      Rebecca J. Maas, #14090-49
                                      Kimberly E. Howard, #16075-49
